Citation Nr: 1635695	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a bilateral foot disability. 

5.  Entitlement to service connection for a sleep disability, claimed as sleep apnea, to include as secondary to asthma and/or his service-connected chronic allergic rhinitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981, and from November 1987 to April 1988.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2016, the Veteran testified at a Board video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran has separately perfected appeals for service connection claims for posttraumatic stress disorder (PTSD) and asthma, and for entitlement to a temporary total evaluation based on convalescence and/or hospitalization.  In a February 2016 substantive appeal, regarding these specific issues, the Veteran requested a hearing before the Board in Washington, DC.  Although the Veteran testified at a July 2016 BVA hearing, these specific three issues were not addressed.  These issues are therefore not discussed below, so that the Veteran can be afforded his requested hearing on the matter.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2009 rating decision last denied service connection for a left knee disability and bilateral foot disability. 

2.  Evidence pertaining to the Veteran's left knee disability and bilateral foot disability was not previously submitted, relates to unestablished facts that are necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's diagnosed left knee disability and bilateral foot disability had their onset in service or are otherwise etiologically related to his active service. 

4.  Sleep apnea was not shown in service.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's sleep apnea, and his active service, or between his sleep apnea and his service-connected chronic allergic rhinitis. 






CONCLUSIONS OF LAW

1.  The November 2009 rating decision that last denied service connection for a left knee disability and bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final November 2009 rating decision is new and material and the claims for service connection for a left knee disability and bilateral foot disability are reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  A left knee disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A bilateral foot disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A sleep disability was not incurred in or aggravated by service, nor is the Veteran's sleep apnea proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for a left knee disability and bilateral foot disability in February 2010.  

At the time of his last final denials in November 2009, evidence of record included service treatment records and VA treatment records. 

Since the last final denial, evidence added includes the Veteran's statements and testimony and additional treatment records. 

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for a left knee disability and bilateral foot disability are reopened.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Left Knee and Bilateral Foot Disabilities

Service treatment records during the Veteran's first period of active duty (March 1977- March 1981) reflect treatment for, and complaints of, knee pain.  At the Veteran's October 1980 separation examination, left knee tenderness was noted.  During the Veteran's second period of active service (November 1987- April 1988) the Veteran was treated for bilateral foot pain on numerous occasions.  He was fitted for orthotics. 

The Veteran reports that he continues to have left knee and bilateral foot issues since service.  He testified at his July 2016 BVA hearing that he was a parachuter in service and made at least 28 jumps.  See BVA Hearing Transcript (T.) at 11.  He attributes his left knee and bilateral foot disabilities in part to these in-service jumps.  See BVA Hearing T. at 22.  Service treatment records confirm that the Veteran was in an airborne unit.  See June 1980 service treatment record.  His DD 214 reflects basic airborne training of three weeks duration.  Post-service treatment records reflect the Veteran has been diagnosed with plantar fasciitis and degenerative arthritis of the left knee. 

VA etiological opinions have not been obtained with respect to the Veteran's claims.  While VA could undertake additional development with respect to his claims, given the Veteran was treated for left knee and feet issues in service, and continues to suffer from left knee and bilateral foot issues, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problems related to service is not before the Board. 

Accordingly, the Board concludes that a grant of service connection for left knee and bilateral foot disabilities is warranted.

Sleep Disability

The Veteran asserts that he has sleep apnea related to service.  He has additionally attributed his sleep apnea disability to asthma, which is not service-connected and his service-connected chronic allergic rhinitis. 

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to sleep apnea.  Providing factual evidence against his claim is his October 1980 and April 1988 separation examinations which fail to note sleep apnea.  In a report of medical history completed in April 1988 the Veteran specifically denied having had, or currently experiencing, frequent trouble sleeping. 

Next, and more importantly, post-service evidence does not reflect complaints of sleep apnea for several decades after service discharge.  Specifically, treatment records first reflect a diagnosis of sleep apnea around 2014.  Such tends to negate a finding for service connection based on direct service incurrence.

The Board has considered the Veteran's statements regarding continuity of symptoms of his sleep apnea since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's sleep apnea is not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the alleged clinical history regarding onset and continuity of sleep apnea, is not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his sleep apnea.  Additionally, the evidence does not show that the Veteran's sleep apnea was caused or aggravated by his service-connected chronic allergic rhinitis or his nonservice-connected asthma.  In fact, a July 2015 VA medical examination assessing the Veteran's mental disability specifically attributed a chronic sleep impairment symptom to his nonservice-connected posttraumatic stress disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is nothing that supports this theory. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, BVA hearing testimony, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

With respect to his service connection claim for sleep apnea, as it relates to service, or to his service-connected chronic allergic rhinitis, or to his nonservice-connected asthma, the Board notes that VA examinations and medical opinions were not obtained.  

The Board finds that an additional Remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current sleep apnea related to service, or to his service-connected chronic allergic rhinitis, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his sleep apnea should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to this issue.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As the Veteran's claims for service connection for a left knee disability and bilateral foot disability are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for service connection for a left knee disability is reopened.

Service connection for a left knee disability is granted.

The claim for service connection for a bilateral foot disability is reopened.

Service connection for a bilateral foot disability is granted.

Service connection for a sleep disability, claimed as sleep apnea, to include as secondary to asthma and/or his service-connected chronic allergic rhinitis, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


